Name: 94/825/EC: Commission Decision of 12 December 1994 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of urea ammonium nitrate solution originating in Bulgaria and Poland
 Type: Decision
 Subject Matter: competition;  means of agricultural production;  chemistry;  Europe;  trade
 Date Published: 1994-12-31

 Avis juridique important|31994D082594/825/EC: Commission Decision of 12 December 1994 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of urea ammonium nitrate solution originating in Bulgaria and Poland Official Journal L 350 , 31/12/1994 P. 0115 - 0116 Finnish special edition: Chapter 11 Volume 34 P. 0081 Swedish special edition: Chapter 11 Volume 34 P. 0081 COMMISSION DECISION of 12 December 1994 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of urea ammonium nitrate solution originating in Bulgaria and Poland (94/825/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as last amended by Regulation (EC) No 522/94 (2), and in particular Article 10 thereof, After consultation within the Advisory Committee, Whereas: (1) The Commission, by Regulation (EC) 1506/94 (3) (hereinafter referred to as the 'provisional duty Regulation'), imposed a provisional anti-dumping duty on imports into the Community of urea-ammonium-nitrate solution ('UAN') originating in Bulgaria and Poland, and falling under CN code 3102 80 00. By Regulation (EC) No 2620/94 (4), the Council extended the validity of this duty for a period not exceeding two months. (2) In the subsequent procedure it was established that definitive anti-dumping measures should be taken in order to eliminate injurious dumping. The findings and conclusions on all aspects of the investigation are set out in Council Regulation (EC) 3319/94 (5). (3) Having been informed of those conclusions, the Bulgarian producer and exporter offered an undertaking with regard to the import prices to independent customers in the Community pursuant to Article 10 of Regulation (EEC) No 2423/88. According to this undertaking, import prices will be at a non-injurious level as established in the framework of the present anti-dumping proceeding. (4) In addition, since the Bulgarian producer and eaxporter have undertaken to submit detailed and regular sales information to the Commission and not to enter into direct or indirect compensatory arrangements with their customers, it has been concluded that the correct observance of the undertaking can be effectively monitored by the Commission. (5) In view of the provisions of Article 15 of Regulation (EEC) No 2423/88, the undertaking should enter into force on the same date as the definitive anti-dumping duty imposed by Regulation (EC) 3319/94 in the present proceeding. (6) In those circumstances, the undertaking offered is considered acceptable and the investigation can, therefore, be terminated with respect to the Bulgarian producer and exporter concerned. (7) The producer and exporter concerned were informed of the essential facts and considerations on the basis of which the definitive anti-dumping measures were proposed and have had the opportunity to comment on all aspects of the investigation. Accordingly should the undertaking be withdrawn or should the Commission have reason to believe that the undertaking has been violated, it may, where the interests of the Community so require, apply provisional anti-dumping duties forthwith under Article 10 (6) of Regulation (EEC) 2423/88 and, subsequently definitive anti-dumping duties could be imposed by the Council. (8) When the Advisory Committee was consulted on the acceptance of the undertakings offered, several Member States raised objections. Therefore, in accordance with Article 9 and 10 (1) of Regulation (EEC) No 2423/88, the Commission sent a report to the Council on the results of the consultations and a proposal that the investigation be terminated by the acceptance of undertakings. Consequently, in accordance with the said Articles 9 and 10 (1) this Decision will only take effect and be published if the Council does not decide otherwise within one month, HAS DECIDED AS FOLLOWS: The undertaking offered by Agropolychim, Devnya and Chimimport Investment and Fertilizer Inc., Sofia in connection with the anti-dumping proceeding concerning imports of urea ammonium nitrate solution originating in Bulgaria and Poland and falling within CN code 3102 80 00 is hereby accepted. This acceptance shall take effect on the date of entry into force of Council Regulation (EC) No 3319/94. Article 2 The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated in respect of the companies named in that Article. Done at Brussels, 12 December 1994. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 66, 10. 3. 1994, p. 10. (3) OJ No L 162, 30. 6. 1994, p. 16. (4) OJ No L 280, 29. 10. 1994, p. 1. (5) See page 20 of this Official Journal.